Appeal No. 38161 from Judgment dated December 14, 1992; James E. Graves, Jr., *763Ruling Judge, Hinds County Circuit Court, First Judicial District.
James W. Nobles, Jr., Jackson, James W. Shelson, Kellis Madison, Madison & Shelson, Pearl, for Appellants.
Thomas Y. Page, Kathleen S. Gordon, Jan F. Gadow, Upshaw Williams Biggers Page & Kruger, Jackson, for Appellees.
Before THOMAS, P.J., and COLEMAN and PAYNE, JJ.
Reversed and Remanded as to Barrett’s liability and Barrett’s and Jones’ damages.
FRAISER, C.J., BRIDGES, P.J., and BARBER, DIAZ, KING and McMILLIN, JJ., concur.
SOUTHWICK, J., not participating.